1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    MARQUISE DeANGELO LOFTIS,                   Case No. 2:18-cv-3263-JFW (GJS)
12                    Plaintiff
                                                   ORDER ACCEPTING FINDINGS
13              v.                                 AND RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
14    GARY SALCEDO and NURSE E.                    JUDGE
      GRANT,
15
                      Defendants.
16
17
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all
18
     pleadings, motions, and other documents filed in this action, including the Report
19
     and Recommendation of the assigned United States Magistrate Judge. The deadline
20
     to file Objections to the Report has passed, and no Objections have been filed with
21
     the Court.
22
23            Accordingly, IT IS ORDERED that:
24      (1)          The Magistrate Judge’s Report and Recommendation is approved and
25      accepted.
26      (2)          Defendants’ Motion to Dismiss (“Motion”) [Dkt. 32] is GRANTED in
27      part and DENIED in part, pursuant to Fed. R. Civ. P. 12(b)(6), as follows:
28
1                   (a)    the Motion is DENIED as to Plaintiff’s Eighth Amendment
2                   Excessive Force claim against Defendant Salcedo;
3                   (b)    the Motion is GRANTED with respect to Plaintiff’s denial of
4                   medical care claim against Defendant Grant, and this claim is
5                   DISMISSED with leave to amend;
6                   (c)    the Motion is GRANTED with respect to Plaintiff’s failure to
7                   supervise/train claim against Defendant Salcedo, and this claim is
8                   DISMISSED with leave to amend;
9                   (d)    the Motion is GRANTED with respect to Plaintiff’s deliberate
10                  indifference to safety claim against Defendant Salcedo, and this claim
11                  is DISMISSED without leave to amend;
12       (3)        Plaintiff’s claims against the Doe Defendants are dismissed without
13       prejudice;
14       (4)        Plaintiff is granted leave to file a First Amended Complaint consistent
15       with the Report and Recommendation within 30 days of this Order; 1 and
16       ///
17       ///
18       ///
19       ///
20
21
     1
22           If Plaintiff chooses to file a First Amended Complaint, Plaintiff must clearly designate on
     the face of the document that it is the “First Amended Complaint,” it must bear the docket number
23   assigned to this case, and it must be retyped or rewritten in its entirety, preferably on the court-
     approved form. Plaintiff shall not include new defendants or new allegations that are not
24   reasonably related to the claims asserted in the FAC. In addition, the First Amended Complaint
25   must be complete without reference to the Complaint, or any other pleading, attachment, or
     document. In lieu of filing an amended complaint, Plaintiff may voluntarily dismiss the defective
26   claims against Defendants Grant and Salcedo without prejudice, pursuant to Federal Rule of Civil
     Procedure 41(a), and the case will proceed against Defendant Salcedo of Plaintiff’s Eighth
27   Amendment claim. The Clerk of Court is directed to mail Plaintiff a blank Notice of Dismissal
     Form, which the Court encourages Plaintiff to use.
28
                                                      2
1      (5)      Plaintiff’s failure, if any, to timely to file a First Amended Complaint
2      will result in this action proceeding solely on the remaining claims as against the
3      remaining defendant (i.e., the Eighth Amendment Excessive Force claim against
4      Defendant Salcedo) absent further order of the Court.
5
6      IT IS SO ORDERED.
7
8    DATE: October 9, 2019          __________________________________
                                         JOHN F. WALTER
9                                        UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
